FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT


 LOGAN R. VOLPICELLI,                          No. 12-15029
                Plaintiff-Appellant,
                                                 D.C. No.
                    v.                        3:10-cv-00548-
                                                RCJ-RAM
 UNITED STATES OF AMERICA,
               Defendant-Appellee.               OPINION


        Appeal from the United States District Court
                 for the District of Nevada
        Robert Clive Jones, District Judge, Presiding

                  Argued and Submitted
        October 7, 2014—San Francisco, California

                    Filed January 30, 2015

 Before: William A. Fletcher and Paul J. Watford, Circuit
    Judges, and Kevin Thomas Duffy, District Judge.*

                  Opinion by Judge Watford




  *
    The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by
designation.
2                VOLPICELLI V. UNITED STATES

                           SUMMARY**


                                 Tax

    Reversing the district court’s dismissal of an action
alleging that the IRS wrongfully levied upon funds that did
not belong to the plaintiff, the panel reaffirmed its prior
holding that the nine-month limitations period set by
26 U.S.C. § 6532(c) is not jurisdictional and may be
equitably tolled.

    Because the district court dismissed the action without
determining whether the plaintiff has established grounds for
equitable tolling, the panel left that question for the district
court to resolve on remand.


                             COUNSEL

Brian P. Goldman (argued) and George G. Wolf, Orrick,
Herrington & Sutcliffe LLP, San Francisco, California; Mark
S. Davies, Orrick, Herrington & Sutcliffe LLP, Washington,
D.C., for Plaintiff-Appellant.

Joan I. Oppenheimer (argued), Attorney; Kathryn Keneally,
Assistant Attorney General; John A. Nolet, Attorney,
Department of Justice, Tax Division, Washington, D.C.;
Daniel G. Bogden (of counsel), United States Attorney for the
District of Nevada, for Defendant-Appellee.


  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   VOLPICELLI V. UNITED STATES                          3

Carlton M. Smith, Director, Benjamin N. Cardozo School of
Law Tax Clinic, New York, New York, for Amicus Curiae.


                                OPINION

WATFORD, Circuit Judge:

    The plaintiff in this case, Logan Volpicelli, sued the
Internal Revenue Service for wrongfully seizing roughly
$13,000 that Volpicelli says belonged to him. The IRS
thought the money belonged to Volpicelli’s father and, upon
seizing it, applied the funds to pay down the father’s tax
debts. At the time of the seizure (known as a levy), Volpicelli
was 10 years old. He alleges that he did not find out about
the levy until after he turned 18. A short time later,
Volpicelli filed this action under 26 U.S.C. § 7426(a)(1),
which provides a cause of action and waives the United
States’ sovereign immunity for claims alleging wrongful
levy.1




 1
     Section 7426(a)(1) provides:

          Wrongful levy.—If a levy has been made on property
          or property has been sold pursuant to a levy, any person
          (other than the person against whom is assessed the tax
          out of which such levy arose) who claims an interest in
          or lien on such property and that such property was
          wrongfully levied upon may bring a civil action against
          the United States in a district court of the United States.
          Such action may be brought without regard to whether
          such property has been surrendered to or sold by the
          Secretary.
4                     VOLPICELLI V. UNITED STATES

    The problem for Volpicelli: Ordinarily, a suit for
wrongful levy must be brought no later than nine months after
the levy occurs. 26 U.S.C. § 6532(c).2 Volpicelli filed his
action more than eight years after the levy occurred. The
government, as might be expected, moved to dismiss
Volpicelli’s action as untimely. In response, Volpicelli
conceded his failure to meet the statutory filing deadline but
argued that the deadline should be equitably tolled until he
reached the age of majority. (If Volpicelli prevails on this
point, the government agrees that his suit is not time-barred.)
The district court concluded that § 6532(c)’s time limit may
not be equitably tolled and granted the government’s motion
to dismiss.

     The only issue on appeal is whether the district court
correctly held that § 6532(c) is not subject to equitable
tolling. As it happens, we decided that very issue almost two


    2
        Section 6532(c) provides:

             Suits by persons other than taxpayers.—

             (1) General rule.—Except as provided by paragraph (2),
             no suit or proceeding under section 7426 shall be begun
             after the expiration of 9 months from the date of the
             levy or agreement giving rise to such action.

             (2) Period when claim is filed.—If a request is made for
             the return of property described in section 6343(b), the
             9-month period prescribed in paragraph (1) shall be
             extended for a period of 12 months from the date of
             filing of such request or for a period of 6 months from
             the date of mailing by registered or certified mail by the
             Secretary to the person making such request of a notice
             of disallowance of the part of the request to which the
             action relates, whichever is shorter.
               VOLPICELLI V. UNITED STATES                    5

decades ago. In 1995, we held that § 6532(c) is subject to
equitable tolling. Supermail Cargo, Inc. v. United States,
68 F.3d 1204, 1206–07 (9th Cir. 1995); Capital Tracing, Inc.
v. United States, 63 F.3d 859, 861–62 (9th Cir. 1995). One
might think that should be that. As a three-judge panel, we
are bound by those decisions unless they’re “clearly
irreconcilable” with intervening higher authority. Miller v.
Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc).

    The government contends that higher authority has
intervened, and in one sense we agree. When we decided
Supermail Cargo and Capital Tracing, the Supreme Court’s
controlling decision in Irwin v. Department of Veterans
Affairs, 498 U.S. 89 (1990), stood essentially alone. Irwin
rejected the then-prevailing rule, under which time limits set
by Congress for suits against the government were deemed
jurisdictional and therefore not subject to equitable tolling.
See United States v. Kubrick, 444 U.S. 111, 117 (1979);
Soriano v. United States, 352 U.S. 270, 275–76 (1957). Irwin
replaced that rule with a rebuttable presumption that filing
deadlines may be equitably tolled, unless Congress provides
otherwise. 498 U.S. at 95–96. In Supermail Cargo and
Capital Tracing, we applied Irwin’s presumption to § 6532(c)
and, implicitly at least, found nothing in the statute’s text to
rebut the presumption. Supermail Cargo, 68 F.3d at
1206–07; Capital Tracing, 63 F.3d at 861.

    As the government correctly points out, Irwin no longer
stands alone: Recent Supreme Court decisions have placed
new limits on the circumstances in which Irwin’s
presumption applies. But that does not mean we are free to
analyze the availability of equitable tolling under § 6532(c)
without regard to what Supermail Cargo and Capital Tracing
previously held. All we may do—and all we undertake to do
6              VOLPICELLI V. UNITED STATES

here—is decide whether the reasoning of our earlier
precedents is “clearly irreconcilable” with the reasoning of
the Supreme Court’s intervening decisions. Miller, 335 F.3d
at 893.     The government’s arguments suggest three
independent ways that might be the case.

     First, the government notes that, although Irwin suggested
its rebuttable presumption would apply across the board to all
filing deadlines, the Supreme Court has since clarified that
the presumption does not apply to deadlines that are
“jurisdictional.” See Sebelius v. Auburn Reg’l Med. Ctr.,
133 S. Ct. 817, 824–25 (2013). In Supermail Cargo and
Capital Tracing, we held that the filing deadline set by
§ 6532(c) is not jurisdictional. The government argues that
intervening Supreme Court authority has rendered that
conclusion erroneous, and if the government were right, we
would be compelled to treat Supermail Cargo and Capital
Tracing “as having been effectively overruled.” Miller,
335 F.3d at 893.

    But the government is not right. The Supreme Court’s
recent cases require a clear statement from Congress before
a procedural rule will be treated as jurisdictional. Auburn,
133 S. Ct. at 824; Henderson ex rel. Henderson v. Shinseki,
131 S. Ct. 1197, 1203 (2011). We find no such clear
statement here. Section 6532(c) does not cast its filing
deadline in “jurisdictional” terms any more than the statute at
issue in Henderson did—a statute the Court held to be non-
jurisdictional. See Henderson, 131 S. Ct. at 1204–05.
Congress signaled the non-jurisdictional nature of § 6532(c)
by placing it in a subtitle of the Internal Revenue Code
labeled “Procedure and Administration,” while at the same
time enacting a separate jurisdiction-conferring provision
(28 U.S.C. § 1346(e)) and placing that provision in a chapter
               VOLPICELLI V. UNITED STATES                    7

titled “District Courts; Jurisdiction.” Congress’ placement
decision indicates that it viewed § 6532(c)’s limitations
period as a mere “claim-processing rule” rather than a
jurisdictional command. See Henderson, 131 S. Ct. at 1205.
In an attempt to refute this conclusion, the government cites
one relevant Supreme Court case that deemed a limitations
period jurisdictional, but the Court relied primarily upon
considerations of stare decisis specific to the statute at issue
there. John R. Sand & Gravel Co. v. United States, 552 U.S.
130, 137–39 (2008).

    The government also contends that § 6532(c)’s filing
deadline must be deemed jurisdictional because Congress
imposed it as a condition on the United States’ waiver of
sovereign immunity. The Supreme Court necessarily rejected
that argument in Irwin. The Court acknowledged that the
statute of limitations at issue there was “a condition to the
waiver of sovereign immunity and thus must be strictly
construed,” but the Court nonetheless found the limitations
period subject to equitable tolling. Irwin, 498 U.S. at 94,
95–96. Consequently, even if § 6532(c)’s limitations period
were a condition on the United States’ waiver of sovereign
immunity, that fact alone would not render it “jurisdictional”
for purposes of deciding whether the Irwin presumption
applies.

     Second, the government argues that, even if § 6532(c) is
not jurisdictional, Irwin’s presumption may be applied only
if the claim asserted against the government is analogous to
a claim that could be asserted against a private party. We
held that such a requirement exists in Rouse v. United States
Department of State, 567 F.3d 408, 416 (9th Cir. 2009),
relying in part on dicta in United States v. Brockamp,
519 U.S. 347, 349–50 (1997). Although the government
8              VOLPICELLI V. UNITED STATES

argues otherwise, Rouse is not in tension with the result we
reached in Supermail Cargo and Capital Tracing. The search
for a private-suit analogue is conducted at a “high level of
generality,” Rouse, 567 F.3d at 416 (internal quotation marks
omitted), and here such an analogue is easy to identify.
Volpicelli’s wrongful levy suit seeks the return of money that
he contends the IRS unlawfully took from him. That claim is
akin to the traditional common law torts of conversion and
trespass to chattels, claims that have long been asserted
against private parties. See In re Emery, 317 F.3d 1064, 1069
(9th Cir. 2003); Restatement (Second) of Torts §§ 222, 222A
(1965).

    Finally, the government contends that, even if the Irwin
presumption applies to § 6532(c), three Supreme Court
decisions require us to hold that the presumption has been
rebutted, contrary to the conclusion we reached in Supermail
Cargo and Capital Tracing. After carefully reviewing the
cases the government cites, we don’t see anything in them
that would allow us to overrule our prior decisions.

    The first and best case for the government is Brockamp.
There, the Court applied Irwin’s presumption in deciding
whether the time limits set by 26 U.S.C. § 6511 for filing tax
refund suits may be equitably tolled. As to that limitations
period, the Court concluded that Irwin’s presumption had
been rebutted, relying on a combination of factors. The Court
stressed that § 6511 sets forth its time limits in “unusually
emphatic form” and in a “highly detailed technical manner,
that, linguistically speaking, cannot easily be read as
containing implicit exceptions.” 519 U.S. at 350. The statute
itself specified at least six exceptions to the filing deadline,
and equitable tolling was not among them. Id. at 351–52.
Section 6511 also reiterated the applicable time limits “in
               VOLPICELLI V. UNITED STATES                    9

both procedural and substantive forms,” such that granting
equitable tolling would “require tolling, not only procedural
limitations, but also substantive limitations on the amount of
recovery”—a kind of tolling for which the Court could find
no direct precedent. Id. at 352.

    Section 6532(c) does not share these characteristics.
True, its limitations period is set forth in emphatic
language—“no suit or proceeding . . . shall be begun after the
expiration of 9 months from the date of the levy”—but that
language does not strike us as “unusually” emphatic. It
seems no more emphatic than the language of the
Antiterrorism and Effective Death Penalty Act’s limitations
period, 28 U.S.C. § 2244(d), which provides that “[a] 1-year
period of limitation shall apply to an application for a writ of
habeas corpus”—language that the Court has said “reads like
an ordinary, run-of-the-mill statute of limitations.” Holland
v. Florida, 560 U.S. 631, 647 (2010). Nor is the language of
§ 6532(c) highly detailed or technical; in fact, it’s just the
opposite. See note 2 above. The limitations period it
establishes is purely procedural and has no substantive impact
on the amount of recovery. And § 6532(c) does not contain
numerous exceptions, as does § 6511. It has just one
exception (if it can even be called that), which extends the
limitations period if the plaintiff seeks administrative review
before filing suit. 26 U.S.C. § 6532(c)(2). Given the stark
differences between § 6511 and § 6532(c), we are not
persuaded that Brockamp has effectively overruled Supermail
Cargo and Capital Tracing.

    The government urges us to place overriding weight on
one similarity that § 6511 and § 6532(c) do share: Both are
found in the tax code. The government contends this shared
feature is significant because the Brockamp Court observed,
10             VOLPICELLI V. UNITED STATES

in the course of explaining why Congress did not intend to
allow equitable exceptions to § 6511’s filing deadline, that
“[t]ax law, after all, is not normally characterized by case-
specific exceptions reflecting individualized equities.”
519 U.S. at 352. The Court may in time decide that Congress
did not intend equitable tolling to be available with respect to
any tax-related statute of limitations. But that’s not what the
Court held in Brockamp. It instead engaged in a statute-
specific analysis of the factors that indicated Congress did not
want equitable tolling to be available under § 6511. The
Court later made clear in Holland that the “‘underlying
subject matter’” of § 6511—tax law—was only one of those
factors. 560 U.S. at 646 (quoting Brockamp, 519 U.S. at
352). As we have explained, the other factors on which the
Court relied are not a close enough fit with § 6532(c) to
render Brockamp controlling here.

    The government next relies on United States v. Beggerly,
524 U.S. 38 (1998), where the Court held that Irwin’s
presumption was rebutted with respect to the limitations
period set by 28 U.S.C. § 2409a for claims under the Quiet
Title Act. Key to the Court’s analysis of that statute were two
factors absent from § 6532(c). First, the Quiet Title Act’s 12-
year limitations period was “unusually generous.” 524 U.S.
at 48. The same cannot be said of § 6532(c)’s relatively
stingy 9-month limitations period. Second, Congress had
“already effectively allowed for equitable tolling” by
providing that the 12-year limitations period does not begin
to run until the plaintiff “‘knew or should have known of the
claim of the United States.’” Id. (quoting 28 U.S.C.
§ 2409a(g)). Allowing equitable tolling on additional
unenumerated grounds, the Court reasoned, was unwarranted.
Id. at 49. No similar allowance for equitable tolling is built
into the limitations period prescribed by § 6532(c). Thus, we
                 VOLPICELLI V. UNITED STATES                          11

find nothing in Beggerly’s reasoning that has effectively
overruled our decisions in Supermail Cargo and Capital
Tracing.

    The government cites Sebelius v. Auburn Regional
Medical Center, 133 S. Ct. 817 (2013), as a third case in
which the Court held that Irwin’s presumption had been
rebutted. We read the case differently. The time limit at
issue there involved “an agency’s internal appeal deadline,”
not a time limit for filing suit in court. Id. at 827. The Court
concluded that “the equitable tolling presumption our Irwin
decision approved for suits brought in court does not
similarly apply to administrative appeals of the kind here
considered.” Id. at 828–29. Instead of holding that Irwin’s
presumption had been rebutted, the Court determined that the
presumption did not apply in the first place. The Court’s
holding does not undermine, much less overrule, our
decisions in Supermail Cargo and Capital Tracing because
§ 6532(c) involves a limitations period to which Irwin’s
presumption does apply.3

   In sum, none of the Supreme Court’s intervening
decisions is clearly irreconcilable with our 1995 precedents.
We reaffirm our prior holding that the limitations period set
by 26 U.S.C. § 6532(c) is not jurisdictional and may be
equitably tolled. Supermail Cargo, 68 F.3d at 1206 n.2,
1207. Because the district court dismissed Volpicelli’s suit


 3
   We recognize that other circuits have held that § 6532(c)’s limitations
period is not subject to equitable tolling. See Becton Dickinson & Co. v.
Wolckenhauer, 215 F.3d 340, 351–52 (3d Cir. 2000) (collecting cases).
Even if we agreed with the reasoning of those circuits (which we don’t),
we would not be free to follow those decisions rather than our own
binding precedent.
12             VOLPICELLI V. UNITED STATES

without determining whether he has established grounds for
equitable tolling, we leave that question for the district court
to resolve in the first instance on remand.

     REVERSED AND REMANDED.